DETAILED ACTION
1.	This Office action is for the examination of continuation reissue application 16/106,107 filed on August 18, 2018 of U.S. Patent No. 9,417,883 (hereinafter “the '883 patent”) responsive to amendments and arguments filed on August 3, 2020 (“Response”).  Claims 1-63 were pending.  In the Response, applicant amended claims 1, 23-26, 28, 30, 35-41, 43, 45-49, 51-52, 54, 56-60, 62, and cancelled claims 21-22, 27, 34, 42, 44, 50, 53, 55, 61, and 63.  Claims, 1-20, 23-26, 28-33, 35-41, 43, 45-49, 51-52, 54, 56-60, and 62 are pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘883 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Notice of Pre-AIA  or AIA  Status
4.	The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendments and Arguments
Objection to the Claims
5.	Applicant’s response include citations and explanations provided in support of amended claims.  Accordingly, objection to the claims for lack of explanation of support is withdrawn.

Rejections under 35 U.S.C. §251
6.	Applicant traverses the rejection of claims for defective oath/declaration relying on previously submitted arguments.  These arguments have been addressed in the last Office Action.  A proper error statement requires specific identification of at least one error in claim 1 that causes the original patent to be wholly or partly inoperative or invalid.

7.	Regarding the lack of signatures of all inventors for broadening reissue application, Applicant argues that with the current amendments the application should no longer be 

8.	Regarding the rejection of claim 36-62, as explained in the last Office action, they are claims directed to the invention of a different patent, US Patent No. 8,284,844 (the ‘844 patent).  Any error in the ‘844 patent must be corrected with a reissue application for that patent.  An error in a different patent cannot be corrected in this reissue application.

Rejections under 35 U.S.C. §112
9.	Regarding claims 17-20, Applicant arguments are persuasive.  Therefore, rejection of these claims under 35 USC 112, 1st paragraph is withdrawn.

Rejections under 35 U.S.C. §§102 and 103
10.	Claim 1 has been amended to include limitations of claim 27, which was not rejected based on prior art in the last Office action.  Accordingly, rejection of claim 1 and its dependent claims is withdrawn.

Claim Objection
11.	Claim 30 recites “wherein each the configurable hardware module.”   The word “of” is missing between “each” and “the.”  Appropriate correction is required.

Rejections Based On Defective Oath/Declaration
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

13.	Claims 1-20, 23-26, 28-33, 35-41, 43, 45-49, 51-52, 54, 56-60, and 62 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
	
14.	The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states:
“We mistakenly failed to include both narrower and broader claims, which we had a right to claim.  This application seeks to broaden claim 1 in the form of claim 63.”

The statement of error fails to specifically identify an error.  The statement does not specifically identify an error in claim 1 and how that error is corrected in claim 63.  “It is not sufficient to merely reproduce the claim with brackets and underlining and state that such will identify the error.” "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  MPEP 1414 II. (C).


This is a broadening application and the application for the original patent was not filed under §1.46 by the assignee of the entire interest. Thus, all inventors must execute the declaration.
In this case, the named inventors Jose’ R. Avarez, Shen Zhong, Xiaodong Xie, and Vivian Hsiun have not signed the declaration filed on August 14, 2018 in this broadening application. Thus the Declaration filed on August 14, 2018 is defective.

16.	Claims 36-41, 43, 45-49, 51-52, 54, 56-60, and 62 are rejected under 35 U.S.C. 251 for improper presentation of claims of a different invention. 
	As discussed in earlier Office action, claims 36-62 are claims directed to the invention of the ‘844 patent.  Error in the ‘844 patent cannot be corrected in a reissue application of the ‘883 patent.

Claim Rejections - 35 USC §§ 102 and 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


18.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

19.	Claims 9-20 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Fandrianto as evidenced by or in view of US Patent No. 6,441,842 (“Fandrianto ‘842”) .
.
20.	With respect to claim 9, Fandrianto discloses a video decoding method, comprising: 
receiving a first video macroblock encoded in a first encoding format (see col. 3, ll. 1-8 or c3:1-8, Fandriano disclose the use of his integrated multimedia processor and codec in video conferencing application with to process media data of encoding/decoding format according to H.261 standard); 
configuring a first external decoding function based on the first encoding format (c11:40-47, Huffman codec can be configured to handle MPEG, JPEG, and H.261 standards; see ; 
decoding the first video macroblock using the first external decoding function (see c3:1-8); 
receiving a second video macroblock encoded in a second encoding format (see c3:9-11, Fandrianto discloses using the system for video play back application to process media data of encoding/decoding format according to MPEG1 and MPEG2 standards); 
configuring a second external decoding function based on the second encoding format (c11:40-47, Huffman codec can be configured to handle MPEG, JPEG, and H.261 standards; see also c12:48-57, Video processor 280 can be configured to perform various decoding functions to handle MPEG, JPEG, and H.261 standards); and 
decoding the second video macroblock using the second external decoding function (c3:9-11).

21.	As discussed above, Fandrianto discloses receiving media data of one of the supported formats, configuring decoding function according to one of the various supported formats, and decoding media data.  Thus, Fandrianto implicitly discloses receiving, configuring, and decoding media data of more than one media data format.  
To the extent that Fandrianto does not explicitly disclose receiving, configuring, and decoding media data of one format and receiving, configuring, and decoding media data of another format as a series of acts, it would have been obvious to one of ordinary skill in the art to use the video compression/decompression processor to receive, configure, and decode media data of different format because the capability to process a variety of different algorithms and 

22.	With respect to claim 10, the first external decoding function is an entropy decoding function (c11:40-42).

23.	With respect to claim 11, the first external decoding function is an inverse quantization function (c12:48-53).

24.	With respect to claim 12, the first external decoding function is an inverse transform operation (c12:48-53).

25.	With respect to claim 13, the first external decoding function is a pixel filtering function (c15:63-65; alternatively, see rejection of claim 7 above, the specification at c10:48-61 discloses that pixel filter performs pixel filtering and interpolation as part of the motion compensation process).

26.	With respect to claim 14, the first external decoding function is a motion compensation function (c12:48-53, see Fadrianto ‘842 at c5:53-55, the terms “motion estimation,” “motion compensation,” and “motion prediction” are used interchangeably).

27.	With respect to claim 15, the at least one external decoding function is a de-blocking operation (c16:33-36).

the second external decoding function is one selected from the group consisting of: an entropy decoding function; an inverse quantization function; an inverse transform operation; a pixel filtering function; a motion compensation function; and a de-blocking operation (see rejection of claims 10-15 above).

29.	With respect to claim 17, Fandrianto discloses a video decoding method, comprising: 
determining a data format for a video data stream (see col. 3, ll. 1-8 or c3:1-8, Fandriano disclose the use of his integrated multimedia processor and codec in video conferencing application with to process media data of encoding/decoding format according to H.261 standard); 
configuring a programmable entropy decoder to perform entropy decoding based on the determined data format (c11:40-42);
configuring an inverse quantizer to perform an inverse quantization based on the determined data format (c12:48-53); 
configuring an inverse transform accelerator to perform an inverse transform operation based on the determined data format (c12:48-53);
configuring a pixel filter to perform a pixel filtering based on the determined data format (c15:63-65; alternatively, see rejection of claim 7 above, the specification at c10:48-61 discloses that pixel filter performs pixel filtering and interpolation as part of the motion compensation process);
configuring a motion compensator to perform a motion compensation based on the determined data format (c12:48-53, see Fadrianto ‘842 at c5:53-55, the terms “motion estimation,” “motion compensation,” and “motion prediction” are used interchangeably); and
configuring a de-blocking filter to perform a de-blocking operation based on the determined data format (c16:33-36).

30.	With respect to claim 18, the video data stream comprises a digital video image (see Title).

31.	With respect to claim 19, the digital video image comprises macroblocks (c9:39-40).

32.	With respect to claim 20, the method further comprises determining a second data format for a second video data stream; and configuring at least one of the programmable entropy decoder, inverse quantizer, inverse transform accelerator, pixel filter, motion compensator, and de-blocking filter to perform operations based on the determined second data (see rejection of claim 9 and 17 above).

Allowable Subject Matter
33.	Claims 1-8, 23-26, 28-33, and 35 would be allowed if the rejection based on defective declaration is overcome.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and its dependent claims, 2-8, 23-26, 29, 31-33, when considered in combination with all of the other limitations of claim 1, the prior art of record does not disclose “decoding media data using the at least one external decoding function in operations (c) and (f) comprise at least one external decoding function, and wherein configuring the at least one external decoding function in operation (b) and (e) comprises configuring the at least one configurable hardware module, wherein the at least configurable hardware module is a plurality of hardware modules, and wherein each of the plurality of configurable hardware modules performs at least one decoding function, wherein at least one of the plurality of configurable hardware modules does not include a processor.”
Claim 28 recites similar limitations with the exception of the last wherein clause which is replaced with “wherein none of the plurality of configurable hardware modules include a processor.”
Claim 30 recites limitations that are similar to claims 1 and 28 but requires that “each of the configurable hardware modules is separate from other of the plurality of configurable modules.”
Claim 31 recites limitations that are similar but require that “each of the configurable hardware module is independently controlled by a core decoding processor, wherein the core decoding processor independently controls each of the plurality of configurable hardware modules by programming a register for each of the plurality of configurable hardware modules.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:  

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992